Title: Wilson Cary Nicholas to Thomas Jefferson, 2 April 1817
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


          
            My Dear Sir
            Richmond Apl 2. 1817
          
          I have written to Mr Harrison for his permission to  print the work of Col. Byrd, that I Sent you, I have no doubt he will consent to it, I am satisfied your wishes will be conclusive, & that the family of Col. Byrd will be highly gratified. When I received your answer to my application about the consulate at Leghorn for my son, I at once abandoned all thoughts of it, as nothing can induce me to wish for a moment, that any man you patronized shou’d be removed from office. I wou’d not now renew the subject but upon the belief that Mr Appleton, is not now the man you suppose him to be; previous to my former letter to you I had reason to believe this was the case, but I am now convinced of it, & I am equally sure if the same impression is made upon your mind, it will not be your wish he shou’d be continued in office. I have seen enough of the world to make me receive with great caution reports to the prejudice of any man & in most cases to reject all information coming from a source, where there is a possible bias. The channel through which I get my information is subject to this objection, by all who do not know its author & my near connexion with him, wou’d prevent my stating it to any person, but one who I am sure wou’d give us both credit for believing the information communicated.
          The character that I trust you have heard of my son will I hope justify me in saying to you, that the most perfect confidence may be reposed in his honor justice & liberality. & your knowledge of me & the friendship with which you have honored will be some justification of this communication. In a letter of the 26th of Jany my son speaking of Mr Appleton, says, “If he were a man worthy of his office, or if he were not viewed with most undisguised contempt, as well by his own country men, as by every one here; I am sure I shou’d be among the last to ask for a preference which is certainly due to services, which without being over rated, must be considered as stronger than the claims of a man who has been a stranger to his country for the last thirty years. He was known to Mr Crawford when at paris, and to his opinion of him, without knowing what it is, I wou’d most confidently appeal in support of my pretensions. I am sure if Mr Jefferson knew him now, he wou’d withdraw his support; as I am convinced he wou’d never continue in office, a man who is no less insensible to the respect due to his station & to his country men,  Than he is destitute of the energy & spirit necessary to ensure it. a life spent for the most part in the low debaucheries & filthy intrigues of paris, is not suited to the attainment of a knowledge of our country or its people, nor is it likely to have that degree of respectability, which americans of the present day, have a right to look for in their agents abroad.” I am very far from wishing or expecting you to take any part against Mr Appleton, and I shou’d be equally unwilling to have any agency in  procuring the removal of a man who you had a wish shou’d be continued in office, even if it cou’d be affected. When I first received my sons letter out of respect to you & from motives of delicacy I determined to say nothing upon the subject, upon more reflection, I decided to submit its contents to you, and if you did not disapprove of it, to get some friend of Robert to recommend him. Col Randolph who has lately been here, will give you correct information of the state of the market. I fear tobacco unless of the best quality will be very low.
          
            I am with the greatest respect & regard Dear Sir most sincerely yours
            W. C. Nicholas
          
        